Mr. President, in the name of His Highness Shaikh Isa bin Saimawn Al-Khalifa, The Emir of the State of Bahrain, it gives m .pleasure at the outset to congratulate Mr. De Pinies on his election as President of the General Assembly at this historic session, which coincides with the fortieth anniversary of the establishment of the United Nations. I should like to pay tribute to his friendly country Spain, for its contribution to the strengthening of the role of the United Nations, and for the close friendship existing between our two countries. I wish him all success in c carrying out the work of this session.
I should not fail to express my deep respect to the President of the General Assembly at the last session, Mr. Paul Lusaka, for his success in conducting the work of that session. I also pay my respects to Mr. Javier Perez de Cuellar, the Secretary-General of the United Nations, for his unremitting efforts to create an international atmosphere more favorable to international co-operation in a world in which security, justice and peace prevail.
The fortieth anniversary of the establishment of the United Nations distinguishes this session from former sessions. The United Nations, during the forty years of its existence, scored brilliant successes and failed dismally in other respects. These failures were due to the negative attitude of some States, which has led to the weakening of the role of this Organization. Nevertheless, the need to keep the United Nations in existence and strengthen its role is unavoidable.
Consequently, the international community should take this historic opportunity to study and define the reasons which prevented our international Organization from implementing many of its principles and goals.
It has become clear that the role of the United Nations in the maintenance of world peace and security is weakening, due to the tension and conflict existing in the relations between the super-Powers.
As a result of the need to keep our international Organization in existence, on the one hand, and the fact that its role has been weakened in recent years on the other, we should evaluate the role of the United Nations, its accomplishments, and the extent to which it has been able to implement the goals and principles of the Charter.
We, in Bahrain, believe in the importance of the role of the United Nations, and always reaffirm the need to develop its organs, so that it may be able to deal with international problems and find appropriate solutions to them. Our belief is based on the firm conviction that all nations of the world adhere to the goals and principles contained in the United Nations Charter, and that no State or small group of States, however much may be its resources and capabilities, can by itself alone deal with the grave problems confronting the world of today. The problems of peace, security, the arms race, poverty, famine, pollution, unemployment and other matters need collective efforts for their solution. The role of the United Nations should therefore be strengthened and developed to cope with such matters.
Our concern for the United Nations should not be confined only to keeping the Organization in existence. To cope with the current political, economic and human conditions, this important Organization should be developed, and its efficiency and power strengthened. It is regrettable that collective efforts have not been made during the last forty years to develop the organs of this international Organization, due to the cold war between East and West, which has resulted in weakening the role of the United Nations in dealing with international questions.
Due to the universal nature and gravity of the problems confronting humanity, we have to appeal to the international community to intensify its efforts to implement the goals and principles of the United Nations, and develop the powers of our Organization, so that it may be able to deal with such international problems.
The continuation of the cold war between the two super-Powers has created state blocs, which weaken collective International co-operation. In recent years, a new trend appears among some States to blame the United Nations for the conflict between the two super-Powers and the alignment of some States in the third world to either of them.
The reason for the non-implementation of the principles and goals of the United Nations is primarily the failure of some great Powers to abide by their obligations under the Charter, and their recurrent use of the veto in the Security Council to promote their own private interests, and those of States allied to them, against the interests of the world community as a whole. In so doing, they do not heed the resultant loss of confidence in the ability of the Organization to implement its principles and resolutions.
In this connection, Israel is the best example of that. Since its establishment on the Arab land of Palestine to this day, it has not stopped its aggression against the people of Palestine and the Arab States, the latest manifestation of which has been the savage attack on our sister country of Tunisia, and its disregard for United Nations resolutions on the Palestine question and the problems of the Middle East. Nevertheless, neither the Security Council nor the international community has been able to stop its recurrent aggression or impose against it the sanctions provided for in the Charter.
The criticism launched against the United Nations should not make us forget that it has been able during the past forty years to score many successes. In the field of decolonization, the United Nations assisted many people of the world to obtain their independence, in accordance with the Declaration on the Granting of Independence to Colonial Countries and Peoples adopted by the United Nations General Assembly in its resolution 1514 (XV) of 14 December 1960. During the
last forty years, hundreds of millions of people have been able to obtain their freedom and independence through the effective role played by the United Nations in the field of decolonization. Consequently, the member ship of the international Organization has increased from 51 members in 1945 to 159 today. It has thereby attained one of its main objectives, namely, universality.
The Organization has also made important achievements by providing technical aid through the United Nations Development Program (UNDP) and specialized agencies. The United Nations allocates nearly US $2.6 billion every year for economic development. In the human and social fields, the United Nations provides much aid through the united Nations Children's Fund (UNIGBF) to the children of the world, particularly in Asia, Africa and Latin America.
The United Nations Children's Fund (UNICEF) tries also to save the lives of forty thousand children who die every day in the world. The General Assembly had already adopted a resolution calling for the reduction of the rate of death among children to 50 in a thousand in all parts of the world by the beginning of the twenty-first century.
In the field of human aid, Office of the United Nations Commissioner for Refugees provides aid to tens of millions of refugees, in addition to humanitarian aid to tens of millions of people in Africa who suffer from the ravages of drought.
The United Nations also encouraged the observance of human rights. The General Assembly adopted in December 1948 the Universal Declaration of Human Rights. The Declaration has become an historic document which entitles the international community to look after human rights in all parts of the world.
The Organization has also helped in the codification and development of international law. The International Law Commission was established in 1947. The United Nations scored great success in this field by sponsoring many multilateral treaties dealing with vital subjects such as the settlement of disputes by peaceful means, outer space, health, trade, development, educational matters, freedom of the press, disarmament, environment, telecommunications.
The most important achievement of the United Nations in recent years perhaps was the preparation for the conclusion of the Convention on the Law of the Sea. Member states of the Organization have been able, after exhausting attempts lasting almost 10 years, to lay down a comprehensive Convention on the Law on the Sea.
United Nations peace-keeping operations have proved to be the means for the settlement of many international disputes arising from regional conflicts, particularly as the principle of collective security has become unattainable, due to the differences existing among the great Powers. The Charter has laid down definite procedures for the settlement of disputes by peaceful means, and definite measures for the use of collective armed force against any aggressor State or States. The current tension in international relations, however, makes it difficult for the Security Council to apply the provisions of the Charter to prevent aggression or deter the aggressor.
It was therefore necessary to find new means compatible with the goals of the Charter. Thus, there came out the idea of keeping peace by formation of peace-keeping forces, which intervened, more or less successfully, in Indonesia, Palestine, Kashmir, Korea, the Congo, Cyprus, Sinai, the Golan Heights, South Lebanon and other regions which witnessed serious conflicts or disturbances. Although such operations were important to maintain peace and security in such hotbeds of tension, the United Nations could not settle a great number of international disputes and conflicts due to its inability to a great extent to execute its decisions. The Charter has given the Security Council the necessary power of execution to maintain world peace. Therefore, it is difficult to carry out the duty to maintain peace and security for everyone in the world, unless the great Powers can settle their chronic differences, or at least attempt to establish constructive working relations among them.
It has been clear from the experience of the last 40 years that the Security Council, which is invested with the power to maintain peace and security, could not settle serious political disputes in the world, because of the conflict in interests of its permanent members, as some of them would side openly with parties violating the principles of the Charter. Thus, important disputes, such as the questions of Palestine, Namibia, racial discrimination and Afghanistan, remain unsettled.
For the sake of historical comparison, we may recall that many political disputes were submitted to the League of Nations after its establishment in 1920. The League found solutions to some of those disputes, but failed to settle roost of the important ones. In the end, the League collapsed as an international organization and the Second world War commenced and involved the world in violence, disorder and instability.
Let us now renew our determination to strengthen the role of the United Nations, so that it may remain an important platform for dialog and understanding among nations and peoples, and provide a good framework for co-operation and settlement of disputes, in order to maintain world peace and security and spare future generations from the scourge of war.
The Iraq-Iran war has entered its sixth year. Its danger and scope have been so extended as to endanger navigation in the whole of the Gulf region. Commercial ships have been attacked outside the zone of military operations, although they belong to States not parties to the dispute. The Security Council adopted resolutions 540 (1983) and 552 (1984), which reaffirm the principle of freedom of navigation in that vital region of the world. They call upon all States to refrain from any act that may obstruct freedom of navigation in the Gulf to and from the ports of States which are not parties to the dispute.
A dangerous development took place in this war when Iran started detaining in its ports commercial ships belonging to States not parties to the dispute. Such acts aggravate the dangers of the war, threaten international navigation and undermine the relations of good neighborliness.
- The Iraq-Iran war has become, without any doubt, a source of concern and instability in the Gulf region. Moved by the need for peaceful co-existence among all States of the region and the settlement of disputes by peaceful means, the countries of the Gulf Co-operation Council of Arab States deployed and exerted tireless efforts to settle the dispute between the neighboring States of Iran and Iraq, and called upon the two warring States to apply the dictates of logic and justice and accept its own mediation or that of the United Nations, the Non-Aligned Movement, the Organization of the Islamic Conference or others.
It is worth noting that Iraq has responded to all initiatives to settle this dispute peacefully through negotiations. Moved by the desire to safeguard the security, peace and stability of the people of the two countries, we sincerely hope that Iran will respond to the peaceful initiatives and mediations, so that peace may return to the countries of that region.
The international community as a whole is called upon to move to contain this destructive war and settle it peacefully. The international community can no longer ignore this dangerous war, which has started to threaten the peace and security of the Gulf as a whole, and endanger the interests thereby of other States lying far from the region.
The question of Palestine is one of the chronic problems that the United Nations has been dealing with, since it was laid before the General Assembly by Great Britain on the grounds that it was unable to solve that problem. The General Assembly adopted the well-known partition resolution in 1947, in which some Western States and other States from the Eastern bloc played an effective role in its drafting and adoption. It was under that resolution that the Zionist entity was established on the Arab land of Palestine.
Ever since that date, Israel started to carry out its expansionist policy. It still occupies all the land of Palestine, to build unlawful Zionist settlements. It attacks continuously the neighboring Arab States and occupies by force their territories, as happened in 1982 when its forces attacked Lebanon. It still . subjects the Arab inhabitants to the most severe kinds of injustice, murder and dispossession and applies against them the same terrorist and racial measures -used by the Government of Pretoria against the people of South Africa.
The failure of the Security Council to implement its decisions has encouraged Israel to persist in its challenge to this Organization. It persists in attacking any Arab State and violating the integrity of its territories or air space. In June 1981, its aircrafts attacked the Iraqi nuclear reactor built for peaceful purposes. Last week, it launched an air raid against the sister country of Tunisia, and inflicted heavy losses in life and property among the civilian population.
This criminal attack by Israel is an overt terrorist act, and a grave violation of the sovereignty and security of a State Member of this Organization. It is a serious disregard of all principles and goals advocated by the United Nations Charter and international law. We appeal to the international community to condemn this criminal aggression committed by an entity which pretends to be a State abiding by international law, whereas in fact it is far from being so.
The Security Council has not been able to adopt resolutions to prevent or stop recurrent Israeli aggression, or to implement positive decisions adopted by it to reaffirm the illegality of the annexation of Arab land, due to the support of the United States to Israel and its recurrent use of the veto against any proposal to condemn or punish Israel for its inhuman practices, which are contrary to international law. The prestige of this Organization cannot be restored except by due respect for its resolutions.
Despite the arrogance of Israel and its continuous aggression, the Arabs have proved to the world that they want peace. They exposed the fraudulent allegations of Israel when they put forward the Fez Plan for peace in the Middle East. It is a positive plan, which has been rejected by Israel. The Palestine Liberation Organization (PLO), which is the sole legitimate representative of the Palestinian people, has responded to the initiatives for a peaceful solution by participating in a joint Jordanian-Palestinian delegation to carry out a dialog with the United States in preparation for an international conference to solve the Palestinian question peacefully.
Anybody who reads through Security Council resolutions 242 (1967) and 338 (1973) will find that they are based on the sound principle of peace for land. All initiatives for peace in this respect are based on this principle. Thus we see that the Arab nation is moving towards peace, whereas Israel is blocking this forward movement, for it does not want peace. It prefers the occupation of Arab lands to the establishment of a just and lasting peace in the region.
The question of apartheid has been under discussion by the General Assembly since 1946. It is regrettable that the international community has so far been unable until now to stop the inhuman practices of the white minority regime directed against the people of South Africa.
The question of apartheid has given rise to a number of decisions at the international level; possibly the most important is the Security Council resolution of 4 November 1977 which^ under Chapter VII of the Charter, made mandatory the then voluntary ban on the export of arms to South Africa. The racist Pretoria Government tries to contain international pressure by introducing formal reforms which do not deal with the actual policy of racial discrimination in South Africa. This action has not deceived the international community which has, on the contrary, reaffirmed the conviction of the black majority that a continuous struggle against that despicable policy is the only way in which it can regain its freedom and put an end to the policy of racial discrimination. The current mass uprising in many parts of South Africa confirms this conclusion, which has become increasingly inescapable over the years.
We appeal to the international community to support the struggle of the people of South Africa and call upon the Security Council - and particularly its permanent members - to do its duty and impose economic sanctions and a total boycott on the Pretoria Government to compel it to abandon its policy of racial discrimination.
As regards Namibia, the Government of South Africa still disregards Security Council resolution 435 {1973}, which calls for the independence of Namibia under the auspices of the United Nations. I associate myself with the majority of Member States of this Organization in reaffirming the illegality of the elections and of the local measures imposed by the Government of South Africa in Namibia, contrary to all United Nations resolutions.
The question of Afghanistan has been attracting the attention of the international community since 1979, when Soviet forces attacked that country and occupied it against the will of its people. The Soviet forces must, in accordance with repeated united Nations resolutions, pull out from Afghanistan so that the Afghan people may regain their freedom and select the system of government that they want, without any interference or threats, and resume the policy of non-alignment which they have chosen for themselves. We hope that the negotiations conducted through the united Nations between Pakistan and Afghanistan aimed at finding a solution to this dispute will be crowned with success.
As regards the question of Cyprus, we commend the efforts of the United Nations Secretary-General to create a favorable atmosphere that will lead to a just and lasting peaceful solution acceptable to both parties.
With regard to Korea, we support the negotiations conducted by both parties under the auspices of the Red Cross with a view to the reunification of that country so that the people of Korea may realize their desire to live in comfort and prosperity.
As we review the work of our Organization over the past 40 years, we would express the hope that every effort will be made to bring about is development. I have the honor to declare here that the State of Bahrain is not only fully prepared but also determined to act with other peace-loving Member States to bring about the achievement of the objectives of the Charter. We sincerely hope that our current historic session will adopt the resolutions necessary to solve the international problems confronting mankind, for they will have the most disastrous effects if they are not tackled by means of joint international action. It has become necessary for the existence of the human race to act seriously and sincerely to build for future generations a human community in which peace, justice and prosperity prevail.
